UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6508


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIPPER KEN KING,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:17-cr-00112-BHH-1; 7:19-cv-00410-
BHH)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Kipper Ken King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kipper Ken King seeks to appeal the district court’s order denying his 28 U.S.C.

§ 2255 motion. King also seeks to appeal the district court’s order denying reconsideration.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court

order is not final until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d

694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in King’s § 2255 motion. Id. at 696-97. More specifically, the district court

did not resolve King’s claims that his trial counsel performed deficiently by: (1) failing to

provide accurate information to the district court concerning time that King served on a

state sentence, (2) failing to request a downward variance predicated on King’s mental

health, and (3) failing to argue for a lesser sentence based on the sentences of similarly

situated defendants. * We therefore conclude that the orders King seeks to appeal are

neither final orders nor appealable interlocutory or collateral orders. Accordingly, we

dismiss the appeal for lack of jurisdiction and remand to the district court for consideration

of the unresolved claims. Id. at 699.




       The district court characterized King’s § 2255 motion as presenting a single
       *

claim—that is, that King’s trial counsel failed to file a notice of appeal—and denied it.

                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                       DISMISSED AND REMANDED




                                          3